DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/109439 BRASHNYK.
Regarding claim 1, BRASHNYK discloses a display module 12 comprising: a module support structure 50; a plurality of light-emitting elements coupled to a front face of the module support structure 50 (para 0002); and a latch mechanism 400 coupled to the module support structure and configured to removeably couple the module support structure to a support chassis 80, wherein the latch mechanism includes: a movable member 404 comprising a magnetizable structure that is magnetically engageable by a magnet 402 or magnetic device of a tool, wherein the movable member is movable between a first movable member position and a second movable member position, and wherein the movable member is moved from the first movable member position to the second movable member position when the magnet or magnetic device of the tool magnetically engages the magnetizable structure of the movable member; a latch member 270 movable between a first latch member position and a second latch member position, wherein the latch member is in position to engage a mating structure of the support chassis when the latch member is in the first latch member position; and a linkage mechanism 406 mechanically connecting the movable member to the latch member so that the movable member and the latch member move together such that the latch member is in the first latch member position when the movable member is in the first movable member position and is in the second latch member position when the movable member is in the second movable member position (para 0033).
Regarding claim 2, BRASHNYK discloses wherein: the movable member 404 is movable in a first direction between the first movable member position and the second movable member position; the latch member 270 is movable in a second direction between the first latch member position and the second latch member position, wherein the second direction is different from the first direction; and the linkage mechanism 406 translates motion of the movable member in the first direction between the first movable member position and the second movable member position to motion in the second direction for the latch member between the first latch member position and the second latch member position (para 0033).
Regarding claim 3, BRASHNYK discloses wherein the first direction is forward and rearward relative to the module support structure and the second direction is laterally sideways relative to the support structure (para 0033).
Regarding claim 4, BRASHNYK discloses wherein the linkage mechanism comprises a linkage member 406 that is pivotally coupled to one or both of the movable member 404 or the latching member 270 (fig. 5).
Regarding claim 6, BRASHNYK discloses wherein the latch mechanism 406 further comprises one or more alignment members (note rivets at link ends - fig 5) to maintain a specified relative alignment between the movable member and the module support structure during movement between the first movable member position and the second movable member position.
Regarding claim 7, BRASHNYK discloses wherein the module support structure 50 comprises a planar or substantially planar face onto which the latch mechanism is mounted, wherein the movable member 404 is planar or substantially planar, and wherein the specified relative alignment between the movable member and the module support structure is such that the movable member is parallel or substantially parallel to the face.
Regarding claim 8, BRASHNYK discloses wherein the latch mechanism 400 further comprises one or more biasing structures to bias the movable member 404 toward the first movable member position or toward the second movable member position (para 0033 - “[a] manual transmission may control the position of actuating magnet 402 …”).
Regarding claim 9, BRASHNYK discloses wherein the latch mechanism 400 is a primary mount for coupling the display module 50 to the support chassis 80, wherein the display module further comprises a secondary mount 348 for redundantly coupling the display module to the support chassis.
Regarding claim 10, BRASHNYK discloses wherein the latch mechanism 400 is a secondary mount for mounting the display module to the support chassis, wherein the display module further comprises one or more primary mounts 348 to couple the display module to the support chassis.
Regarding claim 11, BRASHNYK discloses wherein the one or more primary mounts 348 comprise one or more magnets 302/350 mounted to the module support structure and one or more corresponding mating magnetically-engageable structures mounted to the support chassis (fig 4 para 0032).
Regarding claim 12, BRASHNYK discloses wherein the one or more primary mounts 348 comprise one or more magnetically-engageable structures mounted to the module support structure and one or more corresponding mating magnets mounted to the support chassis 302/350 (fig 4 para 0032).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/109439 BRASHNYK.
Concerning method claims 13-16 and 18-20 in view of the structure disclosed by BRASHNYK, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device could be used.
Regarding claim 13, BRASHNYK discloses a method comprising: providing or receiving a support chassis 80; mounting one or more display modules 12 to the support chassis to form a display surface, wherein each of the one or more display modules comprises (fig 1); a module support structure 50; a plurality of light-emitting elements (para 0002) coupled to a front face of the module support structure 50, wherein the front faces of the plurality of display modules 12 are aligned or substantially aligned to form the display surface (fig 1); and a latch mechanism 400 including: a movable member comprising a magnetizable structure 404, wherein the movable member is movable between a first movable member position and a second movable member position; a latch member 270 movable between a first latch member position and a second latch member position, wherein the latch member 270 engages a mating structure 274 of the support chassis 80 when the latch member is in the first latch member position and is disengaged from the mating structure when the latch member is in the second latch member position; and a linkage mechanism 406 mechanically connecting the movable member 404 to the latch member 270 so that the movable member and the latch member move together such that the latch member is in the first latch member position when the movable member is in the first movable member position and is in the second latch member position when the movable member is in the second movable member position (para 0033); positioning a tool against the front face of a first of the one or more display modules, wherein the tool includes a magnet or magnetic device 402 that magnetically engages with the magnetizable structure of the movable member 404 to move the movable member from the first movable member position to the second movable member position, which in turn moves the latch member 270 via the linkage mechanism 406 from the first latch member position to the second latch member position; and disengaging and separating the first of the one or more display modules from the support chassis (para 0033).
Regarding claim 14, BRASHNYK discloses wherein: the movable member 404 is movable in a first direction between the first movable member position and the second movable member position; the latch member 270 is movable in a second direction between the first latch member position and the second latch member position, wherein the second direction is different from the first direction; and the linkage mechanism 406 translates motion of the movable member in the first direction between the first movable member position and the second movable member position to motion in the second direction for the latch member between the first latch member position and the second latch member position (para 0033).
Regarding claim 15, BRASHNYK discloses wherein the first direction is forward and rearward relative to the module support structure and the second direction is laterally sideways relative to the support structure (para 0033).
Regarding claim 16, BRASHNYK discloses wherein the linkage mechanism comprises a linkage member 406 that is pivotally coupled to one or both of the movable member or the latching member.
Regarding claim 18, BRASHNYK discloses wherein the latch mechanism 400 further comprises one or more alignment members (note rivets at link ends - fig 5) to maintain a specified relative alignment between the movable member and the module support structure during movement between the first movable member position and the second movable member position.
Regarding claim 19, BRASHNYK discloses wherein the module support structure 50 comprises a planar or substantially planar face onto which the latch mechanism is mounted, wherein the movable member 404 is planar or substantially planar, and wherein the specified relative alignment between the movable member and the module support structure is such that the movable member is parallel or substantially parallel to the face.
Regarding claim 20, BRASHNYK discloses wherein the latch mechanism 400 further comprises one or more biasing structures to bias the movable member 404 toward the first movable member position or toward the second movable member position (para 0033 - “[a] manual transmission may control the position of actuating magnet 402 …”).

Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  note the structure of the linkage mechanism that is coupled t the movable member and the latching member to move them between positions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office actions.  The list of prior art supports is as follows: US-20160210886-A1 OR US-20110001025-A1 OR US-20070204500-A1 OR US-20190289729-A1 OR US-20170006727-A1 OR US-20190057799-A1 OR US-20190208655-A1 OR US-20190059166-A1 OR US-20140160363-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632